DETAILED ACTION
Remarks
This office action is in response to the application filled on 8/21/2018. Claims 1-21 are pending and examined below. 
Priority
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119 (e). The PCT application No. PCT/CN2018/095003, was filed on 07/09/2018.
Objection
Specification is objected to because of the following informalities:
Specification [0020], “a thorough understanding of various em1bodiments of the present disclosure.”, should be “a thorough understanding of various embodiments of the present disclosure.”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 (and similarly claim 12 and 17), which recites “updating a portion of the calibration table” there is lack of antecedent basis. It is unclear and indefinite since there is no calibration table mentioned previously. 
Dependent claim(s) 2-11 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Dependent claim(s) 13-16 is/are also rejected because they do not resolve their parent (claim 12’s) deficiencies. 
Dependent claim(s) 18-21 is/are also rejected because they do not resolve their parent (claim 17’s) deficiencies. 
Regarding claim 9, which recites “the update point” there is lack of antecedent basis. It is unclear and indefinite since there is no update point mentioned on claims 1, 5, 6, 7 or 8. “an update point” is mentioned on claim 4 which is not in the claim 9 chain.
Dependent claim(s) 10 is/are also rejected because they do not resolve their parent (claim 9’s) deficiencies. 
Regarding claim 10, which recites “a feedback error”, is not clear. It is not clear if feedback error on claim 10 is referring feedback error of claim 1 or not. Also there is lack of antecedent basis. To overcome the antecedent basis error, examiner suggest to replace “a feedback error” with “the feedback error”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1-3, 11-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0092332 (“Stark”), in view of US 2016/0214608 (“Packwood-Ace”), and in view of US 2019/0011927 (“Mou”), and further in view of US 6,236,915 (“Furukawa”).
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Stark discloses a computer-implemented method to control an autonomous driving vehicle (ADV) (see [0003], where “The method includes controlling, by one or more control computing devices, the vehicle in an autonomous driving mode”), the method comprising: 
receiving a first control command (see [0072], where “at block 1210, the vehicle is controlled in an autonomous driving mode by generating first commands for acceleration control”; see also fig 12; see also [0004], where “the method also includes receiving, by the one or more control computing devices, the signal and in response to receiving the signal, turning off an ignition of the vehicle. In addition, the method also includes receiving, by the one or more control computing devices, the signal; and in response to receiving the signal, moving a gear control to a neutral state thereby disengaging a transmission of the vehicle.”; control command (e.g. turning the ignition, moving a gear) is received by the vehicle control device. See also fig 1A, where 100 is a vehicle.) and a speed measurement of the ADV (see [0035], where “the vehicle may include one or more measuring devices 176, such as accelerometers, gyroscopes, and/or speedometers that can provide feedback about the current status of the vehicle, tires or tire rotation, wheel or wheel rotation, axles, etc., to the planner system 102 and/or computing devices 110. The planner system 102 and/or computing devices 110 may also  speed measurement is interpreted as current speed measurement of the vehicle. Current speed of the vehicle is determined.);
 determining an expected acceleration of the ADV based on the (see fig 12, block 1230, where monitored acceleration is compared with the first commands. Monitored acceleration corresponds to current acceleration. Expected acceleration is determined based on first commands. Block 1240 is determining error with the acceleration. That means expected acceleration is determined in order to compare with the monitored acceleration. See also [0072], where “at block 1210, the vehicle is controlled in an autonomous driving mode by generating first commands for acceleration control”; See [0040], where “The positioning system 170 may also include other devices in communication with planner system 102, such as an accelerometer, gyroscope or another direction/speed detection device to determine the direction and speed of the vehicle or changes thereto. By way of example only, an acceleration device may determine its pitch, yaw or roll (or changes thereto) relative to the direction of gravity or a plane perpendicular thereto. The device may also track increases or decreases in speed”; monitoring the changes in speed. So measuring the speed. See [0064], where “More particularly, the signal may identify errors in one or more of acceleration, speed, position (both longitudinally and laterally), yaw (direction in which the vehicle is pointing), etc.”; system is identifying error in speed.); 
receiving an acceleration measurement of the ADV (see [0035], where “the vehicle may include one or more measuring devices 176, such as accelerometers, gyroscopes, and/or speedometers that can provide feedback about the current status of the vehicle, tires or tire rotation, wheel or wheel rotation, axles, etc., to the planner system 102 and/or computing devices 110. The planner system 102 and/or computing devices 110 may also receive information from these systems about their current status”; see also [0040], where “The positioning system 170 may also include other devices in communication with planner system 102, such as an accelerometer, gyroscope or another direction/speed detection device to determine the direction and speed of the vehicle or changes thereto.”; acceleration measurement is interpreted as current acceleration measurement of the vehicle. Current acceleration of the vehicle is determined.); 
determining a feedback error based on the acceleration measurement and the expected acceleration (per [0059] of submitted specification feedback error is interpreted as delta acceleration. See Stark [0007], where “determine that there is an error with the acceleration system based on the comparison.”; see also [0064], where “the signal may identify errors in one or more of acceleration, speed, position (both longitudinally and laterally), yaw (direction in which the vehicle is pointing), etc. .”; see also [0073], where “The monitored orientation is compared with the first commands at block 1330. An error is determined with the steering system based on the comparison at block 1340.”; see fig 12, where monitored acceleration corresponds to current acceleration and expected acceleration is first command.); and 
generating a second control command to control the ADV based on the initial input (e.g. pickup/destination location) and monitored current situation/condition of vehicle (see [0072], where “At block 1250, when the error is determined, the vehicle is controlled in the autonomous driving mode by generating second commands”; see also [0073], where “The monitored orientation is compared with the first commands at block 1330. An error is determined with the steering system based on the comparison at block 1340. At block 1350, when the error is determined, the vehicle is controlled in the autonomous driving mode by generating second commands”; second control commands corresponds to second command.).  
Stark does not disclose the following limitations:
determining an expected acceleration of the ADV based on the speed measurement and the first control command;
updating a portion of the calibration table based on the determined feedback error; and 
generating a second control command… based on the… updated portion.
However Packwood-Ace discloses an autonomous vehicle controlling method by considering situational status of the vehicle and selecting driving control parameter based on the current status of the vehicle, wherein determining an expected acceleration of the ADV based on the speed measurement and the first control command (see [0046], where “the vehicle cruise speed is selected by the system and is automatically adopted by the system and wherein the system is configured and arranged to cause the vehicle to accelerate or decelerate based on the vehicle cruise speed, automatically accelerate/decelerate the speed to meet new speed within a predefined time/distance. So expected acceleration is calculated/determined to reach the new target speed and based on current speed.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark to incorporate the teachings of Packwood-Ace by including the above feature for reaching the destination safely and on-time.
Stark in view of Packwood-Ace does not disclose the following limitations:
updating a portion of the calibration table based on the determined feedback error; and 
generating a second control command… based on the… updated portion.
However Mou discloses an autonomous vehicle calibration method, wherein updating a portion of the calibration table (updating calibration is interpreted as verification/modification of existing calibration or recalibration. see [0078], where “the calibration process 1000 can be scheduled to run based on one or more predetermined events, and/or can run periodically during operation of the autonomous vehicle 10, 400 (e.g., to dynamically updated the calibration using more .”; vehicle is recalibrated by using new set of data. So existing calibration data/table is updated.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace to incorporate the teachings of Mou by including the above feature for achieving high level of automation by adapting the vehicle with the surrounding environment dynamically.
Stark in view of Packwood-Ace and Mou does not disclose the following limitations:
updating a portion of the calibration table based on the determined feedback error; and 
generating a second control command… based on the… updated portion.
However Furukawa discloses an autonomous travelling vehicle, wherein updating a portion of the (see fig 4, block S5, where target acceleration is calculated. Block S6, where target acceleration is corrected based on driving situation (e.g. presence of slope on the way). Correcting corresponds to updating. Feedback error is interpreted as delta acceleration. So control plan of a vehicle is corrected based on difference (delta) in acceleration. See also col 7, lines 5-7, where “The target acceleration is corrected in correction means 44 for the purpose of control plan data include acceleration.); and 
generating a second control command… based on the… updated portion error (see fig 4, block S7, where control command is generated based on the corrected target acceleration.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace and Mou to incorporate the teachings of Furukawa by including the above feature for avoiding any unexpected change in travelling due to the driving condition (e.g. gradient on the road, vehicle contains higher load etc.) and calculating the speed and acceleration of the vehicle accurately based on the situation.
Regarding claim 2, Stark further discloses a method, wherein the speed and acceleration measurement are performed by an inertial measurement unit (IMU) sensor of the ADV (see [0035], where “the vehicle may include one or more measuring devices 176, such as accelerometers, gyroscopes, and/or speedometers that can provide feedback about the current status of the vehicle, tires or tire rotation, wheel or wheel rotation, axles, etc., to the planner system 102 and/or computing devices 110. The planner system 102 and/or computing devices 110 may also receive information from these systems about their current status”; An inertial measurement unit (IMU) is an electronic device that is a combination of accelerometers, gyroscopes, and sometimes magnetometers.).  
Regarding claim 3, Stark in view of Packwood-Ace does not disclose the following limitation:
wherein the expected acceleration is determined using the calibration table based on the speed measurement and the first control command.  
However Mou further discloses a method, wherein calibration table is used for generating control commands (see fig 12, where a calibration verification process and controlling the vehicle accordingly is illustrated. See also [0008], where “a method of controlling a vehicle includes:…. determining a command for operating one or more actuators onboard the vehicle in a manner that is influenced by the depths associated with the updated image.”; a updated command is generated based on verified calibration data.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace to incorporate the teachings of Mou by including the above feature for achieving high level of automation by adapting the vehicle with the surrounding environment dynamically.
Stark in view of Packwood-Ace and Mou does not disclose the following limitations:
wherein the expected acceleration is determined using the calibration table based on the speed measurement and the first control command.  
However Furukawa further discloses a method, wherein the expected acceleration is determined…. based on the speed measurement and the first control command (see fig 4, block S5, where target acceleration is calculated based on control plan and predicted future state. Target acceleration corresponds to expected acceleration and predicted future state corresponds to first control command. See also col 5, lines 45-57, where predicted speed is calculated. See also col 5, lines 1-3, where “The longitudinal acceleration sensor 9 detects the current acceleration of the motor vehicle, and is utilized for vehicle speed control.”; see also col  outputs data such as the speed of the vehicle”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace and Mou to incorporate the teachings of Furukawa by including the above feature for avoiding any unexpected change in travelling due to the driving condition (e.g. gradient on the road, vehicle contains higher load etc.) and calculating the speed and acceleration of the vehicle accurately based on the situation.
Regarding claim 11, Stark further discloses a method, wherein generating the second control command comprises:
 receiving a current speed of the ADV (see [0035], where “the vehicle may include one or more measuring devices 176, such as accelerometers, gyroscopes, and/or speedometers that can provide feedback about the current status of the vehicle, tires or tire rotation, wheel or wheel rotation, axles, etc., to the planner system 102 and/or computing devices 110. The planner system 102 and/or computing devices 110 may also receive information from these systems about their current status”; see also [0040], where “The positioning system 170 may also include other devices in communication with planner system 102, such as an accelerometer, gyroscope or another direction/speed detection device to determine the direction and speed of the vehicle or changes thereto.”; Current speed of the vehicle is determined.);
determining the second control command (see fig 12, block 1230,  the vehicle is controlled in an autonomous driving mode by generating first commands for acceleration control”); and 
generating the second control command (see [0072], where “At block 1250, when the error is determined, the vehicle is controlled in the autonomous driving mode by generating second commands”; see also [0073], where “The monitored orientation is compared with the first commands at block 1330. An error is determined with the steering system based on the comparison at block 1340. At block 1350, when the error is determined, the vehicle is controlled in the autonomous driving mode by generating second commands”; second control commands corresponds to second command.).  
Stark in view of Packwood-Ace does not disclose the following limitations:
calculating an acceleration based on a planned speed and the current speed of the ADV; 
determining the second control command using the calibration table based on the calculated acceleration.
However Mou further discloses a method, wherein determining the second control command using the calibration table (see fig 12, where a calibration verification process and controlling the vehicle accordingly is illustrated. See also [0008], where “a method of controlling a vehicle includes:…. determining a command for operating one or more actuators .”; a updated command is generated based on verified calibration data. Command generated after calibration verification is interpreted as second control command.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace to incorporate the teachings of Mou by including the above feature for achieving high level of automation by adapting the vehicle with the surrounding environment dynamically.
Stark in view of Packwood-Ace and Mou does not disclose the following limitations:
calculating an acceleration based on a planned speed and the current speed of the ADV; and 
determining the second control command … based on the calculated acceleration.
However Furukawa further discloses a method, wherein calculating an acceleration based on a planned speed and the current speed of the ADV (see fig 4, block S5, where target acceleration is calculated based on control plan and predicted future state. See also col 5, lines 45-57, where predicted speed is calculated. Predicted speed corresponds to planned speed. See also col 5, lines 1-3, where “The longitudinal acceleration sensor 9 detects the current acceleration of the motor vehicle, and is utilized for vehicle speed control.”; see also col 3, lines 52-54, where “the control plan processing means 2 outputs data such as the speed of the vehicle”); and 
determining the second control command … based on the calculated acceleration (see fig 4, block S7, where control command is generated based on the corrected target acceleration.).

Regarding claim 12, as best understood in view of indefiniteness rejection explained above, Stark discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations (see [0003], where “The method includes controlling, by one or more control computing devices, the vehicle in an autonomous driving mode”; see also [0029], where “The vehicle may have one or more computing devices, such as computing device 110 containing one or more processors 120, memory 130 and other components typically present in general purpose computing devices as shown in FIG. 1B.”), the operations 31comprising: 
receiving a first control command (see [0072], where “at block 1210, the vehicle is controlled in an autonomous driving mode by generating first commands for acceleration control”; see also fig 12; see also [0004], where “the method also includes receiving, by the one or more control computing devices, the signal and in response to receiving the signal, turning off an ignition of the vehicle. In addition, the method also includes receiving, by the one or more control computing devices, the signal; and in response to receiving the signal, moving a gear control to a neutral state thereby disengaging a transmission of the vehicle.”; control command (e.g. turning the ignition, moving a gear) is received by the vehicle control device. See and a speed measurement of the ADV (see [0035], where “the vehicle may include one or more measuring devices 176, such as accelerometers, gyroscopes, and/or speedometers that can provide feedback about the current status of the vehicle, tires or tire rotation, wheel or wheel rotation, axles, etc., to the planner system 102 and/or computing devices 110. The planner system 102 and/or computing devices 110 may also receive information from these systems about their current status”; see also [0040], where “The positioning system 170 may also include other devices in communication with planner system 102, such as an accelerometer, gyroscope or another direction/speed detection device to determine the direction and speed of the vehicle or changes thereto.”; speed measurement is interpreted as current speed measurement of the vehicle. Current speed of the vehicle is determined.); 
determining an expected acceleration of the ADV based on the (see fig 12, block 1230, where monitored acceleration is compared with the first commands. Monitored acceleration corresponds to current acceleration. Expected acceleration is determined based on first commands. Block 1240 is determining error with the acceleration. That means expected acceleration is determined in order to compare with the monitored acceleration. See also [0072], where “at block 1210, the vehicle is controlled in an autonomous driving mode by generating first commands for acceleration control”; See [0040], where “The positioning system 170 may also include other devices in communication with planner system 102, such as an accelerometer, gyroscope or another direction/speed detection device to determine the direction and speed of the vehicle or changes thereto. By way of example only, an acceleration device may determine its pitch, monitoring the changes in speed. So measuring the speed. See [0064], where “More particularly, the signal may identify errors in one or more of acceleration, speed, position (both longitudinally and laterally), yaw (direction in which the vehicle is pointing), etc.”; system is identifying error in speed.); 
receiving an acceleration measurement of the ADV (see [0035], where “the vehicle may include one or more measuring devices 176, such as accelerometers, gyroscopes, and/or speedometers that can provide feedback about the current status of the vehicle, tires or tire rotation, wheel or wheel rotation, axles, etc., to the planner system 102 and/or computing devices 110. The planner system 102 and/or computing devices 110 may also receive information from these systems about their current status”; see also [0040], where “The positioning system 170 may also include other devices in communication with planner system 102, such as an accelerometer, gyroscope or another direction/speed detection device to determine the direction and speed of the vehicle or changes thereto.”; acceleration measurement is interpreted as current acceleration measurement of the vehicle. Current acceleration of the vehicle is determined.); 
determining a feedback error based on the acceleration measurement and the expected acceleration (per [0059] of submitted specification feedback error is interpreted as delta acceleration. See Stark [0007], where “determine that there is an error with the acceleration system based on the comparison.”; see also [0064], where “the signal may identify errors in one or more of acceleration, speed, position (both longitudinally and laterally), yaw (direction in which the vehicle is pointing), etc. .”; see also [0073], where “The monitored ; and 
generating a second control command to control the ADV based on the initial input (e.g. pickup/destination location) and monitored current situation/condition of vehicle (see [0072], where “At block 1250, when the error is determined, the vehicle is controlled in the autonomous driving mode by generating second commands”; see also [0073], where “The monitored orientation is compared with the first commands at block 1330. An error is determined with the steering system based on the comparison at block 1340. At block 1350, when the error is determined, the vehicle is controlled in the autonomous driving mode by generating second commands”; second control commands corresponds to second command.).  
Stark does not disclose the following limitations:
determining an expected acceleration of the ADV based on the speed measurement and the first control command;
updating a portion of the calibration table based on the determined feedback error; and 
generating a second control command… based on the… updated portion.
However Packwood-Ace further discloses an autonomous vehicle controlling method by considering situational status of the vehicle and selecting driving control parameter based on  determining an expected acceleration of the ADV based on the speed measurement and the first control command (see [0046], where “the vehicle cruise speed is selected by the system and is automatically adopted by the system and wherein the system is configured and arranged to cause the vehicle to accelerate or decelerate such that the vehicle maintains the vehicle cruise speed.”; see also [0048], where “determine a new legal speed limit before the vehicle reaches a threshold at which the new legal speed limit applies; determine a new vehicle cruise speed in dependence upon the new legal speed limit; and cause the vehicle to accelerate or decelerate at a sufficient rate such that the actual vehicle speed matches the new vehicle cruise speed within a predefined distance or time gap of the new legal speed limit threshold.”; based on the vehicle cruise speed, automatically accelerate/decelerate the speed to meet new speed within a predefined time/distance. So expected acceleration is calculated/determined to reach the new target speed and based on current speed.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark to incorporate the teachings of Packwood-Ace by including the above feature for reaching the destination safely and on-time.
Stark in view of Packwood-Ace does not disclose the following limitations:
updating a portion of the calibration table based on the determined feedback error; and 
generating a second control command… based on the… updated portion.
However Mou further discloses an autonomous vehicle calibration method, wherein updating a portion of the calibration table (updating calibration is interpreted as verification/modification of existing calibration or recalibration. see [0078], where “the calibration process 1000 can be scheduled to run based on one or more predetermined events, and/or can run periodically during operation of the autonomous vehicle 10, 400 (e.g., to dynamically updated the calibration using more recent sets of data).”; see also [0054], where vehicle acceleration is controlled automatically. See also [0090], where “the calibration verification process 1200 may invoke or otherwise perform the data collection process 600 to obtain additional new or updated paired data sets, which may then be utilized for recalibrating the relationship between the onboard devices 502, 504 by invoking or performing the calibration process 1000 using such subsequently-obtained paired data sets.”; vehicle is recalibrated by using new set of data. So existing calibration data/table is updated.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace to incorporate the teachings of Mou by including the above feature for achieving high level of automation by adapting the vehicle with the surrounding environment dynamically.
Stark in view of Packwood-Ace and Mou does not disclose the following limitations:
updating a portion of the calibration table based on the determined feedback error; and 
generating a second control command… based on the… updated portion.
However Furukawa further discloses an autonomous travelling vehicle, wherein updating a portion of the (see fig 4, block S5, where target acceleration is calculated. Block S6, where control plan data include acceleration.); and 
generating a second control command… based on the… updated portion error (see fig 4, block S7, where control command is generated based on the corrected target acceleration.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace and Mou to incorporate the teachings of Furukawa by including the above feature for avoiding any unexpected change in travelling due to the driving condition (e.g. gradient on the road, vehicle contains higher load etc.) and calculating the speed and acceleration of the vehicle accurately based on the situation.
Regarding claim 13, Stark further discloses a medium, wherein the speed and acceleration measurement are performed by an inertial measurement unit (IMU) sensor of the ADV (see [0035], where “the vehicle may include one or more measuring devices 176, such as accelerometers, gyroscopes, and/or speedometers that can provide feedback about the current status of the vehicle, tires or tire rotation, wheel or wheel rotation, axles, etc., to the planner system 102 and/or computing devices 110. The planner system 102 and/or computing devices 110 may also receive information from these systems about their current status”; An inertial measurement unit (IMU) is an electronic device that is a combination of accelerometers, gyroscopes, and sometimes magnetometers.).  
Regarding claim 14, Stark in view of Packwood-Ace does not disclose the following limitation:
wherein the expected acceleration is determined using the calibration table based on the speed measurement and the first control command.  
However Mou further discloses a method, wherein calibration table is used for generating control commands (see fig 12, where a calibration verification process and controlling the vehicle accordingly is illustrated. See also [0008], where “a method of controlling a vehicle includes:…. determining a command for operating one or more actuators onboard the vehicle in a manner that is influenced by the depths associated with the updated image.”; a updated command is generated based on verified calibration data.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace to incorporate the teachings of Mou by including the above feature for achieving high level of automation by adapting the vehicle with the surrounding environment dynamically.
Stark in view of Packwood-Ace and Mou does not disclose the following limitation:
wherein the expected acceleration is determined using the calibration table based on the speed measurement and the first control command.  
However Furukawa further discloses a medium, wherein the expected acceleration is determined…. based on the speed measurement and the first control command (see fig 4, block S5, where target acceleration is calculated based on control plan and predicted future Target acceleration corresponds to expected acceleration and predicted future state corresponds to first control command. See also col 5, lines 45-57, where predicted speed is calculated. See also col 5, lines 1-3, where “The longitudinal acceleration sensor 9 detects the current acceleration of the motor vehicle, and is utilized for vehicle speed control.”; see also col 3, lines 52-54, where “the control plan processing means 2 outputs data such as the speed of the vehicle”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace and Mou to incorporate the teachings of Furukawa by including the above feature for avoiding any unexpected change in travelling due to the driving condition (e.g. gradient on the road, vehicle contains higher load etc.) and calculating the speed and acceleration of the vehicle accurately based on the situation.
Regarding claim 17, as best understood in view of indefiniteness rejection explained above, Stark further discloses a  data processing system, comprising: 
a processor (see also [0029], where “The vehicle may have one or more computing devices, such as computing device 110 containing one or more processors 120, …. and other components typically present in general purpose computing devices as shown in FIG. 1B.”); and 
a memory coupled to the processor to store instructions, which when executed by the processor (see also [0029], where “The vehicle may have one or more computing devices, such as… memory 130 and other components typically present in general purpose computing devices as shown in FIG. 1B.”; see also [0030], where “The memory 130 stores information accessible by the one or more processors 120, including instructions 134 and data 132 that may , cause the processor to perform operations, the operations including: 
receiving a first control command (see [0072], where “at block 1210, the vehicle is controlled in an autonomous driving mode by generating first commands for acceleration control”; see also fig 12; see also [0004], where “the method also includes receiving, by the one or more control computing devices, the signal and in response to receiving the signal, turning off an ignition of the vehicle. In addition, the method also includes receiving, by the one or more control computing devices, the signal; and in response to receiving the signal, moving a gear control to a neutral state thereby disengaging a transmission of the vehicle.”; control command (e.g. turning the ignition, moving a gear) is received by the vehicle control device. See also fig 1A, where 100 is a vehicle.) and a speed measurement of the ADV (see [0035], where “the vehicle may include one or more measuring devices 176, such as accelerometers, gyroscopes, and/or speedometers that can provide feedback about the current status of the vehicle, tires or tire rotation, wheel or wheel rotation, axles, etc., to the planner system 102 and/or computing devices 110. The planner system 102 and/or computing devices 110 may also receive information from these systems about their current status”; see also [0040], where “The positioning system 170 may also include other devices in communication with planner system 102, such as an accelerometer, gyroscope or another direction/speed detection device to determine the direction and speed of the vehicle or changes thereto.”; speed measurement is interpreted as current speed measurement of the vehicle. Current speed of the vehicle is determined.); 
determining an expected acceleration of the ADV based on the (see fig 12, block 1230, where monitored acceleration is compared with the first commands. Monitored acceleration corresponds to current acceleration. Expected acceleration is determined based on first commands. Block 1240 is determining error with the acceleration. That means expected acceleration is determined in order to compare with the monitored acceleration. See also [0072], where “at block 1210, the vehicle is controlled in an autonomous driving mode by generating first commands for acceleration control”; See [0040], where “The positioning system 170 may also include other devices in communication with planner system 102, such as an accelerometer, gyroscope or another direction/speed detection device to determine the direction and speed of the vehicle or changes thereto. By way of example only, an acceleration device may determine its pitch, yaw or roll (or changes thereto) relative to the direction of gravity or a plane perpendicular thereto. The device may also track increases or decreases in speed”; monitoring the changes in speed. So measuring the speed. See [0064], where “More particularly, the signal may identify errors in one or more of acceleration, speed, position (both longitudinally and laterally), yaw (direction in which the vehicle is pointing), etc.”; system is identifying error in speed.); 
receiving an acceleration measurement of the ADV (see [0035], where “the vehicle may include one or more measuring devices 176, such as accelerometers, gyroscopes, and/or speedometers that can provide feedback about the current status of the vehicle, tires or tire rotation, wheel or wheel rotation, axles, etc., to the planner system 102 and/or computing devices 110. The planner system 102 and/or computing devices 110 may also receive information from these systems about their current status”; see also [0040], where “The  acceleration measurement is interpreted as current acceleration measurement of the vehicle. Current acceleration of the vehicle is determined.); 
determining a feedback error based on the acceleration measurement and the expected acceleration (per [0059] of submitted specification feedback error is interpreted as delta acceleration. See Stark [0007], where “determine that there is an error with the acceleration system based on the comparison.”; see also [0064], where “the signal may identify errors in one or more of acceleration, speed, position (both longitudinally and laterally), yaw (direction in which the vehicle is pointing), etc. .”; see also [0073], where “The monitored orientation is compared with the first commands at block 1330. An error is determined with the steering system based on the comparison at block 1340.”; see fig 12, where monitored acceleration corresponds to current acceleration and expected acceleration is first command.); and 
generating a second control command to control the ADV based on the initial input (e.g. pickup/destination location) and monitored current situation/condition of vehicle (see [0072], where “At block 1250, when the error is determined, the vehicle is controlled in the autonomous driving mode by generating second commands”; see also [0073], where “The monitored orientation is compared with the first commands at block 1330. An error is determined with the steering system based on the comparison at block second control commands corresponds to second command.).  
Stark does not disclose the following limitations:
determining an expected acceleration of the ADV based on the speed measurement and the first control command;
updating a portion of the calibration table based on the determined feedback error; and
generating a second control command… based on the… updated portion.
However Packwood-Ace further discloses an autonomous vehicle controlling method by considering situational status of the vehicle and selecting driving control parameter based on the current status of the vehicle, wherein determining an expected acceleration of the ADV based on the speed measurement and the first control command (see [0046], where “the vehicle cruise speed is selected by the system and is automatically adopted by the system and wherein the system is configured and arranged to cause the vehicle to accelerate or decelerate such that the vehicle maintains the vehicle cruise speed.”; see also [0048], where “determine a new legal speed limit before the vehicle reaches a threshold at which the new legal speed limit applies; determine a new vehicle cruise speed in dependence upon the new legal speed limit; and cause the vehicle to accelerate or decelerate at a sufficient rate such that the actual vehicle speed matches the new vehicle cruise speed within a predefined distance or time gap of the new legal speed limit threshold.”; based on the vehicle cruise speed, automatically accelerate/decelerate the speed to meet new speed within a predefined time/distance. So expected acceleration is calculated/determined to reach the new target speed and based on current speed.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark to incorporate the teachings of Packwood-Ace by including the above feature for reaching the destination safely and on-time.
Stark in view of Packwood-Ace does not disclose the following limitations:
updating a portion of the calibration table based on the determined feedback error; and
generating a second control command… based on the… updated portion.
However Mou further discloses an autonomous vehicle calibration method, wherein updating a portion of the calibration table (updating calibration is interpreted as verification/modification of existing calibration or recalibration. see [0078], where “the calibration process 1000 can be scheduled to run based on one or more predetermined events, and/or can run periodically during operation of the autonomous vehicle 10, 400 (e.g., to dynamically updated the calibration using more recent sets of data).”; see also [0054], where vehicle acceleration is controlled automatically. See also [0090], where “the calibration verification process 1200 may invoke or otherwise perform the data collection process 600 to obtain additional new or updated paired data sets, which may then be utilized for recalibrating the relationship between the onboard devices 502, 504 by invoking or performing the calibration process 1000 using such subsequently-obtained paired data sets.”; vehicle is recalibrated by using new set of data. So existing calibration data/table is updated.).

Stark in view of Packwood-Ace and Mou does not disclose the following limitations:
updating a portion of the calibration table based on the determined feedback error; and 
generating a second control command… based on the… updated portion.
However Furukawa discloses an autonomous travelling vehicle, wherein updating a portion of the (see fig 4, block S5, where target acceleration is calculated. Block S6, where target acceleration is corrected based on driving situation (e.g. presence of slope on the way). Correcting corresponds to updating. Feedback error is interpreted as delta acceleration. So control plan of a vehicle is corrected based on difference (delta) in acceleration. See also col 7, lines 5-7, where “The target acceleration is corrected in correction means 44 for the purpose of compensating for the influence of the inclination of the road as in the foregoing”; see also col4, lines 28-29, where “Traveling distance, vehicle speed and longitudinal acceleration data (control plan data) are transmitted and received”; control plan data include acceleration.); and 
generating a second control command… based on the… updated portion error (see fig 4, block S7, where control command is generated based on the corrected target acceleration.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace and Mou to 
Regarding claim 18, Stark further discloses a system, wherein the speed and acceleration measurement are performed by an inertial measurement unit (IMU) sensor of the ADV (see [0035], where “the vehicle may include one or more measuring devices 176, such as accelerometers, gyroscopes, and/or speedometers that can provide feedback about the current status of the vehicle, tires or tire rotation, wheel or wheel rotation, axles, etc., to the planner system 102 and/or computing devices 110. The planner system 102 and/or computing devices 110 may also receive information from these systems about their current status”; An inertial measurement unit (IMU) is an electronic device that is a combination of accelerometers, gyroscopes, and sometimes magnetometers.).  
Regarding claim 19, Stark in view of Packwood-Ace does not disclose the following limitation:
 wherein the expected acceleration is determined using the calibration table based on the speed measurement and the first control command.  
However Mou further discloses a system, wherein calibration table is used for generating control commands (see fig 12, where a calibration verification process and controlling the vehicle accordingly is illustrated. See also [0008], where “a method of controlling a vehicle includes:…. determining a command for operating one or more actuators .”; a updated command is generated based on verified calibration data.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace to incorporate the teachings of Mou by including the above feature for achieving high level of automation by adapting the vehicle with the surrounding environment dynamically.
Stark in view of Packwood-Ace and Mou does not disclose the following limitation:
wherein the expected acceleration is determined using the calibration table based on the speed measurement and the first control command.  
However Furukawa further discloses a system, wherein the expected acceleration is determined…. based on the speed measurement and the first control command (see fig 4, block S5, where target acceleration is calculated based on control plan and predicted future state. Target acceleration corresponds to expected acceleration and predicted future state corresponds to first control command. See also col 5, lines 45-57, where predicted speed is calculated. See also col 5, lines 1-3, where “The longitudinal acceleration sensor 9 detects the current acceleration of the motor vehicle, and is utilized for vehicle speed control.”; see also col 3, lines 52-54, where “the control plan processing means 2 outputs data such as the speed of the vehicle”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace and Mou to incorporate the teachings of Furukawa by including the above feature for avoiding any unexpected change in travelling due to the driving condition (e.g. gradient on the road, vehicle .

Claim(s) 4, 5, 15, 16, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0092332 (“Stark”), in view of US 2016/0214608 (“Packwood-Ace”), in view of US 2019/0011927 (“Mou”), and in view of US 6,236,915 (“Furukawa”), as applied to claim 1 above, and further in view of US 2005/0038588 (“Shukla”).
Regarding claim 4, Stark in view of Packwood-Ace, Mou and Furukawa does not disclose the following limitation: wherein updating the portion of the calibration table further comprises determining an update point situated on the calibration table based on the first control command and the speed measurement.  
However Shukla discloses a vehicle driving control method, wherein updating the portion of the calibration table comprises determining an update point situated on the calibration table based on the first control command and the speed measurement (see fig 2, where steps performed during cycle is illustrated. The method includes collecting sensor data indicating vehicle current state, calculating speed/velocity, determining acceleration based on speed, then calculating current friction coefficient. See also [0006], where “the method of controlling the wheel speed of a vehicle wheel supported by a surface includes, receiving a sensor reading indicative of a vehicle travel state, receiving a sensor reading indicative of operator input, determining a desired yaw rate from the sensor readings indicative of vehicle travel state and the sensor readings indicative of operator input, determining a current wheel speed, determining a desired wheel speed using the desired yaw rate”; operator input corresponds to control command. See also [0029], where “a look-up table in the processor memory”; look-up table corresponds to calibration table. See also [0067], where “coefficients α0 and αj are adjusted or updated with each cycle of the method. When initializing, the coefficients are given values that closely approximate the current vehicle operating conditions to improve accuracy”; friction coefficient is adjusted/updated with each cycle. Which means a data point (in this situation friction coefficient) on the look-up table is updated based on the incoming sensor data, speed and acceleration of the vehicle and operator input.).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace, Mou and Furukawa to incorporate the teachings of Shukla by including the above feature for preventing the wheel from slipping by updating the vehicle look-up table data based on driving situation and maintaining the passengers comfort.
Regarding claim 5, Stark in view of Packwood-Ace, Mou and Furukawa does not disclose the following limitation: wherein the calibration table is a two dimensional curve having table entries with coordinates of: control command and speed, and the entry values are 30acceleration values for the corresponding coordinates.  
However Shukla further discloses a vehicle driving control method, wherein the calibration table is a (see [0029], where “the results of the function may already be calculated and provided in a look-up table in the processor memory so that the processor 30 looks up in the table the throttle position, brake position, and vehicle velocity to determine the look-up table corresponds to calibration table. Throttle position, brake position and vehicle velocity is used to determine the vehicle velocity. Throttle position corresponds to control command.).  
Shukla discloses a look-up table comprising control command (throttle position) and vehicle speed (velocity). Acceleration value is determined for a known/given control command and speed. Claim limitation of instant application is generating acceleration values for a known/given control command and speed by utilizing the calibration table. The presentation of calibration table is in a form of a two dimensional curve. Whereas Shukla discloses a look-up table containing same data/value and output same data/value as the claim limitation of instant application. Claim limitation of instant application is representing the same data in a different form. It would have been obvious to one of ordinary skill in the art to modify Shukla with presenting the look-up table data as a curve instead of table.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace, Mou and Furukawa to incorporate the teachings of Shukla by including the above feature for preventing the wheel from slipping by updating the vehicle look-up table data based on driving situation and maintaining the passengers comfort.
Regarding claim 15, Stark in view of Packwood-Ace, Mou and Furukawa does not disclose the following limitation: wherein updating the portion of the calibration table comprises determining an update point situated on the calibration table based on the first control command and the speed measurement.
wherein updating the portion of the calibration table comprises determining an update point situated on the calibration table based on the first control command and the speed measurement (see fig 2, where steps performed during cycle is illustrated. The method includes collecting sensor data indicating vehicle current state, calculating speed/velocity, determining acceleration based on speed, then calculating current friction coefficient. See also [0006], where “the method of controlling the wheel speed of a vehicle wheel supported by a surface includes, receiving a sensor reading indicative of a vehicle travel state, receiving a sensor reading indicative of operator input, determining a desired yaw rate from the sensor readings indicative of vehicle travel state and the sensor readings indicative of operator input, determining a current wheel speed, determining a desired wheel speed using the desired yaw rate”; operator input corresponds to control command. See also [0029], where “a look-up table in the processor memory”; look-up table corresponds to calibration table. See also [0067], where “coefficients α0 and αj are adjusted or updated with each cycle of the method. When initializing, the coefficients are given values that closely approximate the current vehicle operating conditions to improve accuracy”; friction coefficient is adjusted/updated with each cycle. Which means a data point (in this situation friction coefficient) on the look-up table is updated based on the incoming sensor data, speed and acceleration of the vehicle and operator input.).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace, Mou and Furukawa to incorporate the teachings of Shukla by including the above feature for preventing 
Regarding claim 16, Stark in view of Packwood-Ace, Mou and Furukawa does not disclose the following limitation: wherein the calibration table is a two dimensional curve having table entries with coordinates of: control command and speed, and the entry values are 30acceleration values for the corresponding coordinates.  
However Shukla further discloses a vehicle driving control medium, wherein the calibration table is a (see [0029], where “the results of the function may already be calculated and provided in a look-up table in the processor memory so that the processor 30 looks up in the table the throttle position, brake position, and vehicle velocity to determine the desired vehicle acceleration.”; look-up table corresponds to calibration table. Throttle position, brake position and vehicle velocity is used to determine the vehicle velocity. Throttle position corresponds to control command.).  
Shukla discloses a look-up table comprising control command (throttle position) and vehicle speed (velocity). Acceleration value is determined for a known/given control command and speed. Claim limitation of instant application is generating acceleration values for a known/given control command and speed by utilizing the calibration table. The presentation of calibration table is in a form of a two dimensional curve. Whereas Shukla discloses a look-up table containing same data/value and output same data/value as the claim limitation of instant application. Claim limitation of instant application is representing the same data in a different 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace, Mou and Furukawa to incorporate the teachings of Shukla by including the above feature for preventing the wheel from slipping by updating the vehicle look-up table data based on driving situation and maintaining the passengers comfort.
Regarding claim 20, Stark in view of Packwood-Ace, Mou and Furukawa does not disclose the following limitation: wherein updating the portion of the calibration table comprises determining an update point situated on the calibration table based on the first control command and the speed measurement.  
However Shukla further discloses a vehicle driving control system, wherein updating the portion of the calibration table comprises determining an update point situated on the calibration table based on the first control command and the speed measurement (see fig 2, where steps performed during cycle is illustrated. The method includes collecting sensor data indicating vehicle current state, calculating speed/velocity, determining acceleration based on speed, then calculating current friction coefficient. See also [0006], where “the method of controlling the wheel speed of a vehicle wheel supported by a surface includes, receiving a sensor reading indicative of a vehicle travel state, receiving a sensor reading indicative of operator input, determining a desired yaw rate from the sensor readings indicative of vehicle travel state and the sensor readings indicative of operator input, determining a current wheel speed, determining a desired wheel speed using the desired yaw rate”; operator input corresponds to control command. See also [0029], where “a look-up table in the processor memory”; look-up table corresponds to calibration table. See also [0067], where “coefficients α0 and αj are adjusted or updated with each cycle of the method. When initializing, the coefficients are given values that closely approximate the current vehicle operating conditions to improve accuracy”; friction coefficient is adjusted/updated with each cycle. Which means a data point (in this situation friction coefficient) on the look-up table is updated based on the incoming sensor data, speed and acceleration of the vehicle and operator input.).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace, Mou and Furukawa to incorporate the teachings of Shukla by including the above feature for preventing the wheel from slipping by updating the vehicle look-up table data based on driving situation and maintaining the passengers comfort.
Regarding claim 21, Stark in view of Packwood-Ace, Mou and Furukawa does not disclose the following limitation: wherein the calibration table is a two dimensional curve having table entries with coordinates of: control command and speed, and the entry values are 30acceleration values for the corresponding coordinates.  
However Shukla further discloses a vehicle driving control system, wherein the calibration table is a  (see [0029], where “the results of the function may already be calculated and provided in a look-up table in the processor memory so that the processor 30 looks up in the table the throttle position, brake position, and vehicle velocity to determine the look-up table corresponds to calibration table. Throttle position, brake position and vehicle velocity is used to determine the vehicle velocity. Throttle position corresponds to control command.).  
Shukla discloses a look-up table comprising control command (throttle position) and vehicle speed (velocity). Acceleration value is determined for a known/given control command and speed. Claim limitation of instant application is generating acceleration values for a known/given control command and speed by utilizing the calibration table. The presentation of calibration table is in a form of a two dimensional curve. Whereas Shukla discloses a look-up table containing same data/value and output same data/value as the claim limitation of instant application. Claim limitation of instant application is representing the same data in a different form. It would have been obvious to one of ordinary skill in the art to modify Shukla with presenting the look-up table data as a curve instead of table.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace, Mou and Furukawa to incorporate the teachings of Shukla by including the above feature for preventing the wheel from slipping by updating the vehicle look-up table data based on driving situation and maintaining the passengers comfort.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0092332 (“Stark”), in view of US 2016/0214608 (“Packwood-Ace”), in view of US 2019/0011927 (“Mou”), and in view of US 6,236,915 (“Furukawa”), as applied to claim 1 above, , as applied to claim 5 above, and further in view of US 2007/0127406 (“Tzidon”).
Regarding claim 6, Stark in view of Packwood-Ace, Mou, Furukawa and Shukla does not disclose the following limitation: wherein the table entries are discretized entries.  
However Tzidon discloses a method, wherein the table entries are discretized entries (see [0166], where “All four parameters can be calibrated for a specific aircraft during special short flight passes performed with pre-determined discrete throttle settings and thrust values.”; see also [0144], where “calculating engine thrust from other aircraft performance parameters”; see also [0164], where “One parameter is related to the zero-lift drag, and the other parameter is related to the induced drag”; see also [0165], where “Another parameter is related to the influence of air speed on engine thrust”; Tzidon discloses a method that calibrate parameters of an aircraft for a pre-determined discrete setting. Pre-determined discrete setting is interpreted as discretized table entries.).  
Tzidon discloses a pre-determined discrete setting for calibration of an aircraft. Shukla discloses a look-up table comprising control command (throttle position) and vehicle speed (velocity). Acceleration value is determined for a known/given control command and speed. Claim limitation of instant application is table entries are discretized. It would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace, Mou, Furukawa and Shukla to incorporate the teachings of Tzidon by including discretized table entries.

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace, Mou, Furukawa and Shukla to incorporate the teachings of Tzidon by including the above feature for avoiding complex remote hardware attached on the vehicle and providing a quick and less options of driving parameter setting. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0092332 (“Stark”), in view of US 2016/0214608 (“Packwood-Ace”), in view of US 2019/0011927 (“Mou”), and in view of US 6,236,915 (“Furukawa”), as applied to claim 1 above, and in view of US 2005/0038588 (“Shukla”), as applied to claim 5 above, and in view of US 2007/0127406 (“Tzidon”), as applied to claim 6 above, and further in view of US 2018/0251959 (“Fuji”).
Regarding claim 7, Stark in view of Packwood-Ace, Mou, Furukawa, Shukla and Tzidon does not disclose the following limitation: wherein the table entries are updated according to a spatial interpolation model. 
However Fuji discloses a vehicle data calibration method, wherein the table entries are updated according to a spatial interpolation model (see [0306], where “Calibration unit 83 calibrates the second data with linear interpolation. According to such a configuration, work vehicle 100 can calibrate the second data with linear interpolation.”; linear interpolation corresponds to spatial interpolation. Linear interpolation is a method of curve fitting to construct new data points within the range of a discrete set of known data points. Spatial interpolation is also a method of using points with known values to estimate values at other unknown points.). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace, Mou, Furukawa, Shukla and Tzidon to incorporate the teachings of Fuji by including the above feature for maintaining all the vehicle parameters within a predictable pattern so that collisions can be avoided. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0092332 (“Stark”), in view of US 2016/0214608 (“Packwood-Ace”), in view of US 2019/0011927 (“Mou”), and in view of US 6,236,915 (“Furukawa”), as applied to claim 1 above, and further in view of US 2018/0335774 (“Sato”).
Regarding claim 10, as best understood in view of indefiniteness rejection explained above, Stark in view of Packwood-Ace, Mou and Furukawa does not disclose the following limitation:
wherein determining a feedback error based on the acceleration measurement and the expected acceleration includes limiting the feedback error to a predetermined minimum/maximum.  
However Sato discloses a vehicle abnormality detection method/device, wherein determining a feedback error based on the acceleration measurement and the expected acceleration includes limiting the feedback error to a predetermined minimum/maximum (see [0067], where “The abnormality determining unit 19 may compare the error associated with the yaw rate of the vehicle V or the error associated with the lateral acceleration with a threshold value, and may determine that an abnormality has occurred in the automatic driving system 100 when the error is larger than the threshold value.”; see also [0049], where “The longitudinal acceleration threshold value is a predetermined value. That is, when a difference between the lateral acceleration calculated based on the control command value acquired by the command value acquiring unit 16 and the lateral acceleration recognized by the traveling state recognizing unit 13”; error associated in acceleration is determined and compared with a threshold value. Feedback error corresponds to difference between acceleration. Threshold value corresponds to predetermined minimum/maximum.).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stark in view of Packwood-Ace, Mou and Furukawa to incorporate the teachings of Sato by including the above feature for accurately detecting any changes of an automatic driving system and updating the driving parameters accordingly so that collision can be avoided.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 112b rejections are overcome.
Examiner Note
List of reference not being used on the current rejection but relevant to current invention:
US 2007/0299580 (“Lin”) discloses a system that determines a vehicle control considering a predetermined threshold or acceleration error.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/S.T.K. /Examiner, Art Unit 3666
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666